Title: To John Adams from Benjamin Rush, 2 June 1812
From: Rush, Benjamin
To: Adams, John



My dear old friend
Philada June 2nd: 1812

Stephen Gerard came to Philada from France About thirty years ago in the capacity of a Sailor. Having had some education, and possessing a strong mind, he soon became a master of a Vessel, afterwards a merchant by which employment he has amassed an estate of five millions of dollars, one million of which was in Stock of the late bank of the United States, the rest is in houses, lots, Ships & in the hands of European merchants & bankers. His Character is as singular, as his prosperity has been extraordinary. In the year 1793 he acted as a Superintendant of the yellow fever hospital at Bush hill, and even performed many of the humble offices of a nurse for the sick. With this great Stock of voluntary humanity, to Strangers, he has lately refused to see a Sister with several helpless Children who were Allured from France by the fame of his wealth in hopes of being assisted by him. To his Carpenters, Captains, sailors, and Super cargoes he is always just & sometimes generous, but so despotic, that he once dismissed  one of the his Captains for bringing the a present of a gown or cloak for his mistress after he had sold his priviledge to the owner of the Ship. While receiving an increase of his wealth by hundreds of thousands yearly, he sits down weekly and settles with a tenant of a small farm in the neighbourhood of Philada for five penny pieces and Cents. You may judge of his Religion when I tell you, he has had two Ships called by the names of the Helvetius & the Voltaire. In politicks he has been uniformly democratic. He is however unfriendly to the present  measures  of Congress. His bank went into operation yesterday. It is said it will soon consist of a Capital of three millions of dollars. It possesses universal & unlimited Confidence, founded alike in a belief of his resources, his abilities and his integrity. He is the Robert Morris of the years 1779 & 1780.
Wm McCorkle came to Philada. some years ago & set up a democratic paper. He soon afterwards became a quid, and has gradually veered round to the federal party. He is zealous, intelligent, and has a large Subscription.—
I have no doubt of the truth of Mr: Malcom’s account of Cobbetts Character of you. He said to a gentleman who asked him why he was so much my enemy, He said that he had abused me at the request of three physicians whom he named,” but said added—“he had no enmity to me, and that he believed him me to be as honest a man as any  in our Country.” He said spoke likewise to another person very respectfully of my Opinions in medicine, He believed falsely particularly of my belief in the domestic origin of the yellow fever and yet he abused me in some of his papers for holding & propagating that belief. This was done to please his good friends the tories who were preeminent in their oppositions to that Opinion, and hostile hostility to me for maintaining it.
Accounts from Washington say War will be declared in a few days, in Spite of the opposition of printers, brokers and tavernkeepers (who govern the public mind) in the all the states.
I lament that Mr Gerry was not the candidate for the V: Presidents Chair, and fully concur with you in the high and Correct Character you have drawn of him. You have probably mentioned the real Cause of Mr Langdon’s being preferred to him. “Great events from little causes” will be reversed should he be chosen. It will be a little event (compared with the election of Mr Gerry) from a great cause.
Dr Logan of our city has been indefatigable in circulating petitions against war in and near Germantown. A petition from the federalists is now handing about for the same purpose in our city. It is intended to counteract our late town meeting at which Capt Wm Jones presided;—a man who has lately become the head of that Section of the democratic party which has adhered most closely to Govr: Snyder. He possesses a powerful mind, dignified manners, and one of the ten the talents  you formerly ascribed to Gen Washington that is a “fine person.”—
I am sorry to find from your letter that your excellent son will not return as soon as you expected, to take his Seat by the side of the cradle of his venerable parents. But, dont despair of seeing him. Were I to judge of the vigor of your body, by the activity and force, of your understanding, and the brilliancy of your imagination as manifested in your letters, I should suppose you are far very far, from the close of life. In the language of the East, my whole heart says—live—O! live for ever my much esteemed and invaluable friend!
Adieu! ever yours

Benjn: Rush